PER CURIAM:
This is an appeal from a final summary judgment entered by the trial court after hearing upon the motion for summary judgment filed in the court below by Appellee herein.
Although Appellant designates in his notice of appeal that he is appealing from an order denying his motion for rehearing of the order granting the final summary judgment, our examination of the order appealed convinces us that it may be logically interpreted as the entry of a second final summary judgment. Both parties have so treated the appeal as being one from a final summary judgment and not as one denying the motion for rehearing of an order granting and entering such - final judgment, and in order to avoid the expenditure of unnecessary judicial labor we will accept the parties interpretation of the order from which the appeal is taken.
We have reviewed the record herein, have heard oral argument of counsel and considered the briefs filed herein. Upon such consideration, we find no error by the trial court as complained of by Appellant and we affirm the final summary judgment entered herein.
AFFIRMED.
McCORD and SHIVERS, JJ., and MASON, ERNEST E., Associate Judge (Retired), concur.